          Case 1:20-cv-03132-TOR    ECF No. 14    filed 01/27/21   PageID.58 Page 1 of 2




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    ANDREW WISNIEWSKI,
                                                     NO: 1:20-CV-3132-TOR
 8                               Plaintiff,
                                                     ORDER OF DISMISSAL WITH
 9            v.                                     PREJUDICE

10    SWIFTWATER CELLARS, LLC, a
      Washington Corporation,
11                            Defendant.

12

13           BEFORE THE COURT is the Parties’ Stipulation for Voluntary Dismissal

14   with Prejudice (ECF No. 12). The parties agree to the dismissal of this case with

15   prejudice and without costs to any party. The Court has reviewed the record and

16   files herein, and is fully informed.

17           According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action by filing

18   a stipulation signed by all parties who have appeared.

19   //

20   //



     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
       Case 1:20-cv-03132-TOR      ECF No. 14    filed 01/27/21   PageID.59 Page 2 of 2




 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2      1. Pursuant to Rule 41(a)(1)(A)(ii) and the Parties’ stipulation, this action is

 3         DISMISSED with prejudice and without costs to either party. Plaintiff and

 4         Defendant shall each bear their own fees and costs associated with this

 5         matter.

 6      2. All deadlines, hearings and trial are VACATED.

 7         The District Court Executive is directed to enter this Order and Judgment of

 8   Dismissal, furnish copies to counsel, and CLOSE the file.

 9         DATED January 27, 2021.

10

11                                  THOMAS O. RICE
                                 United States District Judge
12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
